Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application number 17/199,436 SHOWER CURTAIN FOR EXTENDED SPACE, filed 03/11/2021. Claims 1-15 are pending.
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24, 39.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 45, 48, 51, 54, 55
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-8, 11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6857140 B1 to Broudy.  Broudy discloses (see figure below) a shower curtain SC for increasing shower space (see abstract), the curtain comprising a first side, a second side, a bottom edge, a top edge, a right edge, a left edge (see figure below), and flexible boning 10, 12, 14, 16 (see col. 4, lines 14-16, 33-34).   As to claim 2, comprising shower rod hooks (see col. 4, lines 51-54).  As to claims 7-8, the boning 10 is arranged vertically 14, 16 and horizontally 12 (see figure below). As to claim 11, wherein the flexible boning is positioned to contour a shower ledge in a sigmoid configuration (see figure below).  As to claim 13, Broudy discloses increasing lateral shower space in a bathtub or in a shower (see abstract) by obtaining a shower curtain SC, attaching the curtain to a shower rod (see figure below), placing the shower rod outward .

    PNG
    media_image1.png
    609
    285
    media_image1.png
    Greyscale

Claim(s) 1, 2-4, 6-7, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5771504 to Steiner.  As to claim 1, Steiner discloses a shower curtain (see figure below) for increasing shower space, the curtain 12 comprising a first side, a second side, a bottom edge, a top edge, a right edge, a left edge (see figure 1, all sides), and flexible boning 10.  As to claim 2, Steiner discloses shower rod hooks 14 (see figure below).  As to claim 3, further comprising a fastener 30.  As to claim 4, the fastener includes a magnet 52.  As to claim 6, the flexible boning is fixedly attached and built in to the shower curtain structure (see figure below).  As to claim 7, the flexible boning is arranged vertically (see figure below).  As to claims 11-12, the flexible boning is positioned to contour a shower ledge in a sigmoid/double sigmoid configuration (see figure .

    PNG
    media_image2.png
    788
    545
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6857140 B1 to Broudy as applied to claim 1 above.  Broudy discloses all of the limitations of the invention except for the flexible boning positioned to contour a shower ledge in a double sigmoid configuration. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to contour the boning in a double sigmoid shape because Applicant has not disclosed that a particular shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art of Broudy, and applicant’s invention, to perform equally well with either the sigmoid shape taught by Broudy or the claimed double sigmoid shape because both configurations would perform the same function and are equally capable of expanding the shower curtain.  Therefore, it would have been obvious to one having ordinary skill in the art .
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6857140 B1 to Broudy as applied to claim 1 above and further in view of US 7987532 B2 to Bathurst et al.  Broudy discloses all of the limitations of the invention except for the fastener.  Thus, in an analogous art in the same field of endeavor, Bathurst et al teaches a fastener 25 (see figure 1).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a mechanism for attaching the shower curtain to the wall, shower rod and/or tub.
Claims 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broudy as applied to claim 1, 7-8 above and further in view of US 5421393 to Wolfe.  As to claims 5, 9-10 Broudy discloses all of the limitations of the invention except for the plurality of pockets and the pocket encapsulating the boning.  Thus in an analogous art, and in the same field of endeavor, Wolfe teaches a plurality of pockets 8 (see figure 3 below) for encapsulated a boning 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Broudy in view of the teaching of Wolfe such that the boning extends the shower curtain in order to create more space within the tub.



    PNG
    media_image3.png
    776
    555
    media_image3.png
    Greyscale

					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US Pub 2021/0369059 A1 to Battleson is directed to the state of the art as a teaching of a shower expander.  It is noted such a significant feature of the defined invention is present in the Applicant’s device, but has not been claimed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/LORI L BAKER/           Primary Examiner, Art Unit 3754                                                                                                                                                                                             









Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents